DETAILED ACTION
Claims 47, 48, 62-65, 67-72, 74, 76-79, and 81-83 are presented for examination.
Claims 47, 67, and 74 are amended.
Claims 1-46, 49-61, 66, 73, 75, and 80 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The rejection Applicant's arguments, see Remarks pages 8-12, filed on January 08, 2021, in response to the Non-Final Rejection mailed on July 10, 2020, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 47, 48, 62-65, 67-72, 74, 76-79, and 81-83 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 47, 48, 62-65, 67-72, 74, 76-79, and 81-83 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 47, “…configuring a transmission resource for … (CSI-RS) corresponding to N antenna ports by aggregating K>1 resource configurations …  to obtain the N antenna ports in total, each of the K resource configurations corresponding to Ni antenna ports, wherein N=KNi; transmitting the K resource configurations …; and transmitting the CSI-RS, according to the frequency domain density, using a first group of resource blocks in a comb-like pattern …” and in combination with other recited limitations in claim 47.

Note that the first closest prior art of record is Yoon et al., U.S. Publication No. 2016/0080059, which discloses a method comprising configuring a transmission resource for N antenna ports by aggregating K>1 resource configurations for transmission of reference signals in a same subframe to obtain the N antenna ports in total, each of the table 1, 5, paragraphs 0010, 0035, 0045, 0057, 0143, 0147]. The cited portions of Yoon do not disclose configuring a transmission resource for (CSI-RS) corresponding to N antenna ports by aggregating K>1 resource configurations to obtain the N antenna ports in total, each of the K resource configurations corresponding to Ni antenna ports, wherein N=KNi; transmitting the K resource configurations; and transmitting the CSI-RS, according to the frequency domain density, using a first group of resource blocks in a comb-like pattern. Therefore, Yoon fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Park et al., U.S. Publication No. 2016/0211902, which discloses a method that includes resource configurations and information indicating frequency domain density of the transmission resource in terms of resource blocks, to a user equipment (UE) [fig. 5, paragraphs 0061, 0070, 0072, 0103, 0255]. The cited portions of Park do not disclose configuring a transmission resource for (CSI-RS) corresponding to N antenna ports by aggregating K>1 resource configurations to obtain the N antenna ports in total, each of the K resource configurations corresponding to Ni antenna ports, wherein N=KNi; transmitting the K resource configurations; and transmitting the CSI-RS, according to the frequency domain density, using a first group of resource blocks in a comb-like pattern. Therefore, Park fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Yoon or Park disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 67 and 74, includes similar features of claim 47 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469